DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose or fairly suggest either in singly or in combination a device as follows:
1. (Currently Amended) A semiconductor device comprising: a first cooling plate comprising a circuit pattern disposed on an insulator; a second cooling plate facing the first cooling plate and comprising a circuit pattern disposed on an insulator; a semiconductor chip joined between the circuit pattern of the first cooling plate and the circuit pattern of the second cooling plate with a joining material; and a case having an opening at a center portion, the case holding outer peripheries of the first cooling plate and the second cooling plate, and the opening containing part of the first cooling plate, part of the second cooling plate, and the semiconductor chip, wherein the semiconductor chip is directly mounted[[ in]] to a semiconductor-chip mounting part positioned at the center portion of the case and between the first cooling plate and the second cooling plate, wherein the case comprises aa plurality of sidewalls extending entirely around the opening, each of the plurality of sidewalls including a portion covering the semiconductor-chip mounting part and positioned at the center portion of the each of theplurality of sidewalls of the case,[[ the]] each sidewall portion having a width along a direction parallel to a center axis of the opening greater than widths along the direction of remaining portions of the sidewall of the case, wherein the widths continuously vary, and wherein an upper end of each of the plurality of sidewalls each of the plurality of sidewalls
5. (New) A semiconductor device comprising: a first cooling plate comprising a circuit pattern disposed on an insulator; a second cooling plate facing the first cooling plate and comprising a circuit pattern disposed on an insulator; a semiconductor chip joined between the circuit pattern of the first cooling plate and the circuit pattern of the second cooling plate with a joining material; and a case having an opening at a center portion, the case holding outer peripheries of the first cooling plate and the second cooling plate, and the opening containing part of the first cooling plate, part of the second cooling plate, and the semiconductor chip, wherein the semiconductor chip is mounted in a semiconductor-chip mounting part positioned at the center portion of the case and between the first cooling plate and the second cooling plate, wherein the case comprises a sidewall including a portion covering the semiconductor-chip mounting part and positioned at a center portion of the sidewall of the case, the sidewall center portion having a width along a direction parallel to a center axis of the opening, and the sidewall center portion width is greater than widths of the sidewall on each side of the sidewall center portion, wherein the widths continuously vary, and 3Application No. 15/900,885 Docket No. 005700-ME0402 wherein an upper end of the case is upwardly protuberant as the upper end approaches the semiconductor-chip mounting part from an edge of the case in its lateral direction, and a lower end of the case is downwardly protuberant as the lower end approaches the semiconductor-chip mounting part from the edge of the case in its lateral direction.
8. (New) A semiconductor device comprising: a first cooling plate comprising a circuit pattern disposed on an insulator; a second cooling plate facing the first cooling plate and comprising a circuit pattern disposed on an insulator; a semiconductor chip joined between the circuit pattern of the first cooling plate and the circuit pattern of the second cooling plate with a joining material; and a case having an opening at a center portion, the case holding outer peripheries of the first cooling plate and the second cooling plate, and the opening containing part of the first cooling plate, part of the second cooling plate, and the semiconductor chip, wherein the semiconductor chip is mounted in a semiconductor-chip mounting part positioned at the center portion of the case and between the first cooling plate and the second cooling plate, wherein the opening is open in an up-and-down direction of the case, the up-and-down direction being a direction of stacking of the first cooling plate, the second cooling plate, and the semiconductor chip; 4Application No. 15/900,885 Docket No. 005700-ME0402 wherein the case comprises a sidewall including a portion covering the semiconductor-chip mounting part and positioned at the center portion of the sidewall of the case, the sidewall portion having a width along a direction parallel to a center axis of the opening greater than widths along the direction of remaining portions of the sidewall of the case, wherein the widths continuously vary, and wherein an upper end of the case is upwardly protuberant as the upper end approaches the semiconductor-chip mounting part from an edge of the case in its lateral direction, and a lower end of the case is downwardly protuberant as the lower end approaches the semiconductor-chip mounting part from the edge of the case in its lateral direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ms. Sue Purvis, can be reached at (571) 272-1236.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813